8 F.3d 821
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mary Ann E. LEWELLYN, Defendant-Appellant,andThomas L. Lewellyn, Defendant.United States of America, Plaintiff-Appellee,v.Mary Ann E. Lewellyn;  Thomas L. Lewellyn, Defendants-Appellants.
Nos. 93-6187, 93-6188.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 3, 1993.Decided:  October 20, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CR-90-111-N)
Mary Ann E. Lewellyn, Thomas L. Lewellyn, Appellants Pro Se.
Robert Joseph Seidel, Jr., Assistant United States Attorney, Harvey Lee Bryant, III, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Mary Ann E. Lewellyn and Thomas L. Lewellyn appeal from the district court's order denying the Lewellyns' post-conviction motions to dismiss count one of the indictment against them.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Lewellyn, No. CR-90-111-N (E.D. Va.  Jan. 27, 1993).  In light of this disposition, the Lewellyns' motion for release pending appeal is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED